Case 1:18-CV-08250-.]SR Document 27-3 Filed 10/26/18 Page 1 of 7

Exhibit 3

, L""W“‘ ""“Cas€‘l‘?l'S-CV-OSZBO-JSR Document 27-3 Filed 10/26/18 Page 2 of 7 l'ag€ 1 01 1

,-_ .;,‘,. _'_ slacks mm mm¢uny 3651012 mmmm¢m 215.'~1 mims
['-[~ f'l Toulmc menard hamm nognsamsls hans mo¢wh»ur syrasas

Homo Ehcoin Marlmu Cham Abou¢ F¢n:*o,2013\\§3¢33(u1'€\

Bltcoins To Sk!rocket

MoneyMoming comIBitc-:lns | |

leco ns are sel to scar See why lt's the top currency p:ay of 2013

P¢icachar! Vo|um¢ comparison

 

 

 

 

 

 

Symbgl _ nmg‘|_*n_[|ad Charl_fypi _I_¢uvlng ivan en Technl:a\ lnd|r.ltnr' options
mmr-150 E auto l_:¢, !Go_=_l__m Fv\¢e E[ mm " 10 E.'§¢.\[ge ».\alcamr_s E'Jshnw volume am
m Custnm T¢me Pr|¢_:e Bo_n_d_ "O"€ 25 mine m volume |rl Currency
.
` l mw . . ,,_-. IM- L"_°ée ~m -‘ mm m
1 .
013 -_oz zr 1 :_2"¢ ._. : mg scale
day |r? l °"' -~`-= Percenraqe Srale
-h -.-. mrs chan Lomerchm
m. cox (usmdm\la'sEPA\ miv~“s°
l w F¢b 25,1‘0'|3 ° DII»’ UTC -ht!p.|`hinmhl'lsm|l\
m l chill P|'bl I.BB n W I 45K
1505
m
non /`//`/
I"’ 5
l2OK

smu /'v'/ m

 

HJN
f m
IDK
".
ZUK
l' il
'.4\-|1 12 ! |hv Doc .hn 1: Jrh
This man ns licensed under a Creatiw Commons Annnu!ion- Sr\nreNllcu 3 0 Unponed Licnnse
Load raw data
about Help
W\: am lr\\eres!ed en feedbacl' Emu|l n\o@b\\':nmclmfu com any N>W‘l

-uesoons or comments you m»gh| have Dcna\»ons am accepted 51 MWNBB m Bi\m¢"¢>han$
. . .-' i . s -- lnion'nul¢`on tot exchanges

n f Marhets N"l mmc ml
|r\’\'r? E)LAM&\N. mFO\ST\'¥U f mw$. HBMN two [kbm|g{p¢m \vo°mmm
mss/l zN.B\Tcm\\l. nT/\~l\\¢\ | swimmva
“ “ “ l Fna¢t seww\_

wm usn ww€b WW\ W¢Fi $'3@¥
Tm h mc:%¢l.e'-w..w%

E\
’X HTW'-\\m,ocwtm~.m?o 10 geneva w B§I;;€§ \M

BU}(.¥- “M“N ““S“

hltp:r“/bi tcoincharls.com/chms." \'0 b 2/26/2013

-rm|ll bh\.u¢{(

Case 1:18-CV-08250-.]SR Document 27-3 Filed 10/26/18 Page 3 01 7

Timestnmp Open High Lcm C|osa Volums (BTC} Vo|ume (Currency} Weighted Prics
2012-00-30 00'00:00 10 80405 10 93199 10.6 10 77609 30860 5 332208 04 10 76
2012-08-31 00:00 00 1 10.77699 10 8285 966 10.15 67791 34 690¢152 97 1018
2012-09-01 00:00:00 10.16 10 3 9.77635 9 95544 2337624 233777 63 10
2012-09-02 00:00100 9.96544 10 35579 9 71922 10.2041 25055 74 251932 43 10 05
2012~09-03 00:00:00 ` 10.2041 10 5934 10.08889 10.53 22925.32 237254 60 10.35
2012-09-04 00:00 00 10_53 1053 10.15 10.38471 34878.49 359404.18 10 3
2012-09-05 00:00:00 10.38471 11 17 10.261 10 99071 60767.211 653374 16 10 75
2012-09-06 00_'00'.00 10_99971 11.29 10,64 11 181 57054 06 733280 22 10 94
2012-09-07 00:00:00 11 181 11 21 10.9544 11 35535 72 394453 57 11 1
2012-09-08 00.00:00 11 11 14177 10.755 11 03`¢|l 24253.6-=1 256231 48 10 98
2012-09-09 00:00‘00 11.037 11.14288 10.92452 11.02 14033.42 155002.6 1105
2012-09-10 00:00:00 11_02 11 192 10.8745 11_17 42268 41 467067.87 11 .04
2012-09-1100;00:00 11.17 11 35 10.878 11.33001 04954 44 721708 44 11 11
2012~09-12 00;00:00 11.33081 11 39 10.70 11.36409 50628 6570041 11 21
2012-09-13 00:00:00 11.36489 11 399 11.2201 11 399 2057=1.32 233401 71 11 34
2012-09-14 00:00:00 11_399 11 799 11.32103 11.67 43259.7 500758 38 11 58
2012-09-15 00:00:00 11.67 11 709 11_6 11.75 16272 52 190511 93 11 71
2012»09-16 00;00 00 11.75 11 99 11.722 11.07 30297 22 359833.80 1108
2012»09»17 00'.00'00 11.07 11 9625 11.7655 11 09 26612 48 315652.25 11 9
2012-00-18 00;00'00 11.09 12 3458 11.0402 12_25 40949 28 119<1030 03 1206
2012-09-19 00 00‘00 1225 12 68666 12.1501 12,5725 41883 519593 55 12 41
2012-09-20 00 00 00 12.5725 12 66 1225 12.28253 32567 34 406467.47 12 40
2012-09-21 00 00 00 12.20253 12 d9998 12.011 12.360 35834_78 430574 22 1227
2012-09-22 00 00.00 12 358 12 39999 12 14 12.23781 14906 56 183186 34 12 22
2012-09-23 00 00 00 12 23781 12 27 11 .6304 12 19331 39920 72 d79223 21 12
2012-09-24 00'00 00 12_19331 12 29888 `11 95105 12 1 27291 83 330805 09 12.12
2012-09-25 00_00 00 12 1 12 22909 12 008 12.197 21220 61 257174 51 12 11
2012-09-26 00.00 00 12 197 12 46 12 02 12 27 23495.10 287415 94 12 23
2012-09-27 00.00 00 12 27 12 395 12_207 12 30089 10326 69 238051 35 1232
2012-09-28 00 00'00 12 30809 12 44998 1212 12 39101 26674 78 329436 52 12 35
2012-09'29 00 00'00 12 39101 12 49 12 21111 12.36309 1706166 211507.34 1211
2012-09-30 00 00 00 12_36309 12 44809 12_301 1211 7703.91 96462 09 1230
2012-10~01 00.00'00 12.4 12 481 12 321 12.4 24826 69 307618 78 12.39
2012-10-02 00 00 00 12 4 12 68 12.3£35 12.04 50833 35 642027 91 12_63

2012-10-0] 00 00 00 12 84 12 99 12 60001 1109 32955 07 422995 61 12.84

Case 1:18-CV-08250-.]SR Document 27-3 Filed 10/26/18 Page 4 of 7

s Too|s Help 0 H L C. vOL(BTo vM¢(*\ PV\.|

 

2012-10-0-1 00.00‘00 12 09 130ng 12 6 12.05 37945.15 480011 23 12_08
2012-10~05 00;00 00 12 85 12 57 12 51 12.588 31258.44 350427 1 12_75
2012-10-06 00'00 00 12.608 12 05999 12 35 12.505 24073.41 310513 02 12 50
2012-10-07 00'00‘00 12.505 12 6105 11.7 11 00001 63512 03 752812 96 12 01
20 I2-10-00 00'.00 00 11.80001 11 95198 10.621 11 77009 97930.4 1102329 22 11_26
2012-10-09 00'00'00 11 77809 12 35 11.5711 11 005 45750.0 55909\1 91 11.97
2012~10-10 00'00'00 11.895 1219 11 757 12_12 27722 07 33335‘|.59 12 02
2012-10-11 00'00.00 12.12 12151 11.05708 12 03 19831 64 238403 07 12 03
2012-10-12 00.00_00 12 03 12 15 11 92 12 21538 03 259522 53 12 05
2012-10-13 00;00;00 12 12.11 11.85 1186101 1185150 141070.31 1190
2012-10-14 00:00.00 1185101 12.03 11406 11_7389 22051 1 271135 03 1184
2012-10-15 00',00;00 11.7380 1190853 11.43 11.03807 2710172 317633 19 11_72
2012-10-16 00:00 00 11.03807 11.59 11.5 110499 41184 65 485720 72 11.79
2012-10-17 00;00‘00 11 0499 11 559‘.18 11 7 11 01 23553.38 279774 85 11 88
2012-10-10 00;00 00 1181 11.5599 11 75 11 93977 21880 04 259055 62 1108
2012-1049 00‘00,00 11.939T7 11.967 11 619 11.74012 23177 45 272540 08 n 1176
2012-10-20 00'00.‘00 11.7-1012 1105 11.58025 - 11.73991 22110 92 25911315 11 72
2012-10»21 00100'00 11 73991 11 76520 11.61 11 63107 9375.52 109479.09 11 68
2012-10-22 00'00.00 11.6_.1107 11.01 11.4711 11 71012 37622.03 440140 37 11.7

2012-10-23 00‘00 00 11.71012 12 11.41 11.65 54344.49 837306 11.73
2012-10-2-1 00'00.00 1165 1179 11551 11.649‘3‘3 2176-1166 254132 03 11.60
2012-10-25 00 00:00 11 64999 11.5989 10 52 10.85150 04704 85 911-1190 95 11 03
2012-10-26 00 00 00 10.06150 10.95 9 74 10 17061 98994 7 1020616 67 10 31
2012~10-27 00 00 00 10 17061 10.03003 9 02207 10.20051 47859.03 196747.54 10.30
2012-10-20 00 00 00 10 25051 1055 10 24990 10.69990 22389.50 236640 5 10 57
2012 10-20 00 00 00 10 59990 10.53979 10 3209 10 59990 3757¢1.01 400173 5 10 55
2012 10-30 00 00 00 10.59999 10.89 10 50 10.80753 25023.]2 2790-13 08 10 75
2012-10-31 00 00 00 10.88753 11.21 10 70543 11 201 40673 45 440359 79 11 02
2012-11-01 00 00 00 11.201 11,279 10 d 10.57 503521 550327 49 10 93
2012-11~02 00.00 00 10.57 10.0 10 33 10 48077 24405 26 250957_75 10 58
2012-11-03 00'00 00 10.45077 10.65 10 4 10 6525 15732 94 176345 08 10 54
2012-11-04 00 00 00 10.6425 10.9 10 51002 10 00011 18750.34 170751.65 10 67
2012-11-05 00 00 00 10.00011 10.00 10 61 10.740 21775 74 233650.35 10.73
2012 11~06 00 00 00 10.740 10.‘.1 10_6667 10 89899 28995 3 201515 94 10 3

2012-11-07 00 00 00 10.89899 11\21603 10 8 10 92 3173.`5 05 348-474 7 1098

2012-11-00 00 00 00 10.92 11 07 10 75 10 925 25058 85 284556 11 10 92

   
 

Case 1:18-CV-08250-.]SR Document 27-3 Filed 10/26/18 Page 5 of 7

 

s§rnuu pulp 0 {_»-\ \, C, \m_f§_[£_\ yg\..f.$'.) P,,,

2012~11-09 00 00 00 10 925 10 90497 10_79 10 015 14727.12 159904.85 1006
2012-11-10 00 00 00 10 015 10 95099 10.75 10.88999 134190 115 146349.26 10 85
2012-11-11 00 00 00 10 88999 10 939 10 7 10 8007 12525 48 135440 09 10_81
2012 11-12 00.00 00 10 8587 11_10 10 75066 11.00801 392‘17.17 431000 47 10_99
2012-11-13 00 00 00 1100001 11 129 10 9215 10 9512 16757 51 10436079 11
2012-11-14 00 00 00 10.9512 11 05 10 82011 10.95 24543.09 260530.04 10.95
2012-11-15 00 00'00 10 95 113 10 80 11_19771 3190117 35335616 11.08
2012-11-15 00 00 00 11.19771 118 11 17214 11.74089 50253.16 659422.19 11 .49
2012-11-17 00 00 00 11 74809 11 8 11 52 11 78809 19105 45 223039 47 11 57
2012-11-10 00 00 00 1170589 11032 11516 11_55152- 155111_15 10171698 11.71
2012»11»19 00 00 00 11.65152 11 .84 11_0 11.7999 25197 92 295250 75 11_7'2
2012-11-20 no un 00 '11 7999 11?99 115729'! 11_73281 2722018 318291,25 11 69
2012-11-21 00 00.00 11 73281 11.704 11_6435 11.75999 19227 0 225300 73 1172
2012-11-22 00 00 00 11 76999 12 43 1167 12 42191 58301.3 703502 00 12 07
2012-11-23 00 00 00 12 42191 12 40999 12132 12 34501 139679 233370 93 123
2012-11-211 00 00 00 12 34501 12.11755 12_25 12.41153 19570 39 242058 59 12 37
2012-11-25 00 00 00 12_411153 12.5 12.3125 12.4021 24023 69 299909.4 12.¢19
2012-11-26 00 00 00 12 4021 12.6515 11 09 12 24546 35913 82 403753 07 12 36
2012-11-27 00'00 00 12 24545 12.339 11_9 12.2 33194 69 401592 08 12.1
2012 11 -20 00'00 00 12 2 12 40712 12.1 12 34769 30508 21 376900 98 12 20
2012-11-29 00 00 00 12 34769 12 599 12.15 12 45 25505 34 329552 64 12.43
2012-11-30 00'00'00 12 45 12 55 12.421123 12 555 24350 31 305012 61 12.55
2012-12-01 un 00.00 12 555 12 637?8 12 4625 12 56201 14696 42 184360 98 12.58
2012-12-02 00 co no 12 56201 12 63 12 434 12 50011.1 14011.93 176013.4? 1256
2012-12-03 00 00 00 12 50004 12 57901 12 4755 12 67899 25759 6 336294.7 12.57
2012-12-0-1 00 00 00 12 67099 13 5 12 52 13 41 632¢15 72 82303819 13.03
2012-12-05 00 00 00 13 41 13 02025 1315 13 30 2979&1 93 395715 07 13 20
2012-12-06 00 00 00 13 30 13 5880 12 9 13 29099 - 45562.54 623130 59 ! 13.30
2012-12-07 00 00 00 13 29099 13 549 12 975 13.4999 32799 57 437725.01 1335
2012-12-00 00 00 00 13 4999 1355 13 3545 13 42007 1317151 177330 30 13.45
2012-12-09 00 00.00 13 l12007 13 53 13 021 13 300 20160 52 372655.91 13.23
2012»12-10 00'00 00 13 308 13 55 13,25911 13 43335 24554 9 331115 25 13.42
2012»12-11 00 00 00 13 -13335 13 57 13 3 13 55703 20045 08 370671 69 13.5
2012-12~12 00 00 00 13 55703 13 79989 13 3 13 0939 37679 23 512410 01 13.5
2012-1243 00'!!0_1111_13_5&§& 1111 J_$_¢_E~M U El?@ . 1114_*1[.1_£5 . 1317

 

2012-12-1¢1 00 00 00 13 7001 13 90119 13 13 50004 70143 98 951046 01 13.56

")l\!."J_-\_ -II' nn 01an 41£'\|1"1 §_‘1¢:1 43 _IC'\¢£ 11 lond\l 1£401££‘ ‘-\hl'£_l'! ’11'\ nfl

Case 1:18-CV-08250-.]SR Document 27-3 Filed 10/26/18 Page 6 of 7

 

» -»-~ 0 a v c vulch 1003 h
2012-12-15 00 00 00 13 60004 13 64 13 44215 13 49011 15187 66 20567139 13.54
2012-12-15 00 00 00 13 49011 13.65540 13_13111 13 30002 42750.55 570895 78 1335
2012-12-17 00 00 00 13 30002 13.485 12 74919 13 25005 53531 25 839092 53 13 19
2012~12-13 00 00 00 13 25005 13 39007 1311 13 29899 23220 51 307320 85 13 24
2012-12-19 00'00 00 13 29899 13601 13 2 13 599 38807.1 520153 02 134
2012-12-20 00:00 00 13 599 13 72 13 32591 13 52463 32930 35 445364 01 13 53
2012-12-21 00'00 00 13.52463 13.6 13 41999 13.49990 25330.45 342557 95 13.52
2012-12-22 00 00 00 13 49990 13_50995 13 3213 13.37135 14703.4 198463 8 13.42
2012-12-23 00.00 00 13 37135 13 47222 13.01 13 31202 23978 22 316965 89 13.22
2012-12-24 00 00 00 13 31202 13 45 13 2105 13 30001 15592.15 223315.17 13 38
2012-12~25 00 00 00 13 30001 13_43 1314 13.35001 13155.69 175265.29 13_31
2012-12-26 00 00.00 13.35001 13 46997 13 20001 13 45785 15540 13 211349 14 13.34
2012-12-27 00 00 00 13 45705 13 47 13.25 13_42174 19022 05 255311 B 13 38
2012-12-20 00.00 00 13_42174 13 6499 13 34201 13 42119 23013 01 320223 37 13 45
2012-12-29 00 00'00 13 42119 13_57 13 27 13.4 25149.14 352722.29 13.49
2012-12-30 00.00 00 13.4 13.59 13.35 13 45001 11754.2 158277.2 13.45
2012-12-31 00 00 00 13.45001 13 551 13 36534 13 51001 15049.79 202790 91 13 48
2013-01-0100.00 00 13 51001 13 55 13.15123 13 30413 2040521 r37087'9.35 13.34
2013-01-02 00:00 00 13 30413 13 4 1315302 13 27999 17906_81 23915610 13.31
2013-01-03 00 00 00 13 27999 13 454 13 24397 13 39786 10032 25 240845 00 13 36
2013-01-04 00'00 00 13 39786 1352 13 27311 13.5 29541 92 397804 35 13.42
2013-01-05 00 00 00 13 5 13.548 13 314 13 44 21329 93 285932 51 13 45
2013-01-06 00 00 00 1344 13_521 13.355 13 45395 12741_13 171497 01 1345
2013-01-07 00 00‘.00 13 45395 13.59 13.404 13.53755 25477.72 344003 33 13.51
2013-01-00 00 00.00 13 58755 13 87990 13 5 13_74275 42798 37 507223 85 13.72
2013'01'09 00'00200 13 74275 13 85225 1352 13 77001 28505 38 393192.24 13.74
2013-01-10 00'.00 00 13 77001 14 32 13.77 14 13999 51811 03 727790 40 14.05
2013-01-11 00100 00 14 13999 14.34999 13 91001 14 13701 40434 54 570577 27 14 11
2013-01-12 00.00'00 1413701 14 338 13 975 14 23599 25931 84 381546 96 14.17
2013-01-13 00:00.00 14 23599 14 3148 13 94395 14.11501 30330 15 540759 58 14.11
1013-01-14 00;00‘00 1411601 14.35 1411 14 30002 22096 95 315016 EE 1426
2013»01-15 00100:00 14 30002 14.47099 13 99178 14.25003 51573_23 732420.4 14.2
2013-01-15 00:00'00 14 25003 14 73 14.21001 14 73 45532.49 680929 7 14.52
2013-01-17 00100200 14 73 15 59999 14 53 15.50001 65409 44 993185 53 15.17
2013-01-18 00 00'00 15 50001 15 905 15 41 15 70499 55097 55 879555 99 15.88
2013-01 19 00‘00.00 15 70499 15 77272 15_25 15 615 34500 82 534667.03 15 45
2013»01-20 00'00 00 15 515 15 09 15 51 15 7 25982 13 400455 8 15.72

Case 1:18-CV-08250-.]SR Document 27-3 Filed 10/26/18 Page 7 of 7

 

boss Help g |:\ L, f_ '\lbL($\`(.\ VBL GB_-__, _,__F!£I_ h_.-

n 2013-111-210[] 00 00 15 7 15 58 15 6_.1412 15 B 515021 f 1007585.44 16 38
2013-111-12 00 110 110 15 8 17 59 1555 17.25142 60975 24 1045898 98 17 15
2013-111-23 on 00 UD 17 25142 17 535-5 15.50155 17 SDU°ll 45439 31 351188.:17 17 22
2013-01-24 110 110 00 17_5001]4 1918999 15 6101 16 39595 1720|]91 305]222.119 17 75
2013-01-25 110 fm 00 16 39596 1? 797 15 38613 17 40001 80157 49 13458911.12 15 55
2011!--01-25 110 00 00 17 40001 17 83 15 54°01 1153 34810 6 59"154 17 1715
2013-111 -27 oo.nl] on 1188 17 99999 17 21 17.81821 23755 82 419571.12 1?.55
2013-111-28 1111 1111 110 17 31321 18 85 17 15 15 721[11 57669 44 10575113 111 34
2013-01 29 1111 1111 1111 18_72101 19 3 18 T 19 52538 BEDBZ 08 1651112518 1917
2013-01~30 1111 110 no 19 52538 151 1939 19 149[|1 19.71111[11 45054 83 871553 5 1943
2013-01'31 1111 on no 19 70001 21 43 19 51123 211.41(][11 99225 7 2042238 64 20 53
2013-112-01 110 00.00 211 4101]1 21 13 20 301 zu.49897 49917 48 1034613.16 211 73
2013-02-\12 00 05 00 2[|.4989? 211 5 18 19.'531]01 80501 65 156'.7325 27 19 47
2013-02»(]3 nn 00 DU 19 63[101 211 9 19 42 211 59 34244.3 5938‘19 61 20 26
2013*02-1]‘1 00 110 fm 211 59 21 05 _ 19 855|]2 20 43005 52219 14 106557{] 21 211 42
2013-02-55 DD.U'U DD 20 43[105 211 79 l 20 2 211 EUUUT 29212.4¢1 60'[]9-19 67 2057
2013~02-1]5 00 00 UU' 20.5{]1]01 21 3339 211 50001 21.18 51989 6 1096396 16 21.09
2013-112~{17 110 fm 00 21.15 22 21999 20 franz 22 15 54253 77 13884165 81 21 51
2013-02-08 on no no 22.15 22 ??219 22 22 65 115649 93 10956?8 48 22 42
2013-02~09 no 1111 1111 22.'56 23 98961 22 57541 23 55 38133 01 83603‘1 111 2324
2013-02-1@ 00 110 UU 23.55 2411 2167 23 959-fs 56425 07 1321513_55 23 42
2013-02-11 00.00 00 23_96915 24 57503 23 5455 24 155 29525 73 712458 7 25.13
2013-02 12 00'00 00 24 65 25 82767 24.3[]01 25.15975 74239 93 1352551 32 25 09
2013-02-13 no UU.UU 25 159-15 26 3 24 19491 24 2 90150 21 22968'.10.8 2548
2013-02-14 UU'UU 00 24 2 27 5969 21 721 2?.2205 1451'3~5 14 37102€2 51 25 45
2013-112-15 00 00 00 27.2205 27.51]61? 25103 271 51714 15 1396017.97 25 99
2013'32-15 00 UU 110 27 1 27 119989 25.8075 27 21534 15326.94 511‘121 92 27 15
2013-112-17 00 1111 1111 27 21534 27 39989 25 25 31¢6 77042 22 203351~1 54 25 4
2013-02-18 00.00 1111 26 8145 27 143 26 36258 26.95 29744.27 795855 42 25 75
2013‘1]2-19 UU 00 00 26 95 29 65 268 29 41759 99699 25 2810[1?6 51 28.19
2013~{}2-20 UU 00 00 29.41759 29 37035 28 98839 29 545|]1 372[19 35 1096541 1a 29 47
2013-112-21 00 00'1.1° 29 545111 29 975 29.311 29.74153 34730 51 103085[1 5 29 63
2013-82-22 00 110 00 29 74783 31 3 29 67001 311.24539 65951 69 2039411 73 311 45
2013-02-23 UU 00 no 30 24539 311 6899 25 29 79999 72273 17 209975].39 29 05
2013'1]2-24 00 00 00 29 79999 311 398" 29 20123 29 58999 24274.89 7229~10 53 29 78

2013‘02-25 00.00 00 29 88999 30 4 29.55 30 39999 26778 95 805270 53 30 07

